Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny Lee Gore appeals the district court’s order denying his motion for a new *312trial filed under Rule 33 of the Federal Rules of Criminal Procedure, because the motion was untimely. We agree. Under Rule 33(b)(1), Gore had “3 years after the verdict or finding of guilty” to file his motion claiming he had newly discovered evidence. See Fed.R.Crim.P. 33(b)(1). The jury found Gore guilty on June 5, 2002. Because Gore did not file his Rule 33 motion until September 23, 2009, the motion was not timely. Accordingly, we affirm the district court’s denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.